Citation Nr: 0517715	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  98-10 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for cystitis.

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
and from April 1971 to April 1974.  This appeal comes before 
the Board of Veteran's Appeals (Board) on appeal from a 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO), which denied the claims.

This case was remanded by the Board in June 2004 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a skin rash, arthritis of the 
knees, cystitis, or pes planus.

2.  Post-service evidence is negative for a skin rash, 
arthritis of the knees, or pes planus for many years after 
military discharge.

3.  The medical evidence fails to establish a nexus between 
the veteran's military service and current complaints related 
to a skin rash, arthritis of the knees, or pes planus.

4.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of cystitis.




CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Arthritis of the right knee was not incurred in or 
aggravated by the veteran's period of active duty, nor may it 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Arthritis of the left knee was not incurred in or 
aggravated by the veteran's period of active duty, nor may it 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Cystitis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

5.  Pes planus was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis, become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) (2004).

First, the Board finds that there were no chronic 
disabilities related to the claims on appeal noted during 
active duty.  Service medical records are negative for 
complaints of, treatment for, or diagnoses of skin rash, 
arthritis of the right or left knee, cystitis (defined as an 
inflammation of the urinary bladder), or pes planus.  While 
he was apparently treated for venereal disease while on 
active duty, there was no diagnosis of cystitis made.  
Therefore, there is no evidence of the chronic disabilities 
claimed on appeal while on active duty.

Next, service connection may be granted when manifestations 
of a chronic disorder shown in service are subsequently 
manifested.  As noted above, continuity of symptomatology is 
required where the condition noted in service is not chronic.  
In this case, post-service medical evidence is negative for 
complaints related to a skin rash, arthritis of the knees, or 
pes planus for many years after discharge.  

Specifically, there are no medical records of file showing 
treatment for a skin rash, arthritis of the knees, or pes 
planus prior to the time he file his claims.  Further, the 
veteran had admitted that he did not seek treatment for any 
of the conditions claimed.  Therefore, the Board finds that 
the one-year presumptive period is not for application.

Next, the evidence shows that the veteran filed his claims 
for skin rash, cystitis, and pes planus in 1996.  He later 
filed claims for arthritis.  A February 1998 VA skin 
examination report indicated a diagnosis of mild cystic acne 
localized in the face.  Physical examination revealed it was 
in a quiescent state.  A February 1998 VA examination report 
showed arthritis of both knees.  A February 1998 X-ray of the 
feet showed bilateral flat feet.  

Thus, except for cystitis considered separately below, even 
recognizing that the veteran has been diagnosed with a skin 
disorder (cystic acne of the face), arthritis of both knees, 
and pes planus, the Board places significant probative value 
on the nearly 25-year gap between discharge from military 
service and the first diagnoses, and finds that the post-
service symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1974 and the first diagnoses in 
1998.
 
Moreover, since the service medical records do not note any 
of the conditions on appeal, there is no possibility of 
showing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) ("where the condition noted during service . . . 
is not, in fact, shown to be chronic . . . [,] then a showing 
of continuity after discharge is required to support the 
claim.").  

In this case, there were no conditions "noted" during 
service or signs and symptoms reported related to the current 
claims and no continuity of symptomatology after discharge.  
As such, there is no support for the claims based on 
continuity of symptomatology.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may also be granted with a showing 
of a medical nexus between military service and current 
complaints.  In this case, however, the Board finds that the 
medical evidence does not support the veteran's claims. 

Significantly, while multiple VA and private medical records 
are associated with the claims file, none of the veteran's 
treating physicians have ever suggested a relationship 
between his military service and current complaints related 
to a skin rash, arthritis, or pes planus.  Therefore, the 
Board finds that the medical evidence is negative for a 
medical nexus between military service and his current 
complaints.

The Board has separately considered the claim for cystitis.  
Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Notwithstanding the veteran's claim of cystitis, the Board 
finds that there was no evidence of cystitis in service, and 
no current diagnosis of cystitis is shown.  As such, the 
claim must be denied.

The Board has also carefully considered the veteran's 
statements that his claimed disorders started during military 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are of little probative value in light of the 
other objective evidence of record showing no evidence of 
chronic disorders during service, no continuing findings, and 
no medical nexus between his current diagnoses and active 
duty.  He lacks the medical expertise to offer an opinion as 
to the existence of chronic disabilities, as well as to 
medical causation of any current disability.  Id.  

In sum, after a review of the claims file, the Board finds 
that all the claims must be denied.  In essence, service 
medical records show no complaints related to the claims on 
appeal, there are no complaints for many years after service, 
and no medical nexus between his current claims and military 
service.  Further, there is no current evidence of a 
diagnosis of cystitis.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in September 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2002 was not 
given prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in January 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The September 2002 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the January 
2005 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the September 2002 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records, including VA outpatient treatment records, 
hospitalization notes, and private medical evidence, relevant 
to the issues on appeal have been requested or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that VA examinations were undertaken in 
February and March 1998, which specifically addresses the 
claims on appeal.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.

Entitlement to service connection for arthritis of the left 
knee is denied.

Entitlement to service connection for cystitis is denied.

Entitlement to service connection for pes planus is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


